Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 11/11/2020 claimed priority of data 12/18/18.
2.    Claims 1-25 are presented for examination.

Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 1, 12 and 15 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 13 and 20 of co-pending Application No. 17/055544.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to the co-pending application 17/055544 for example  
Instant Application
Co-pending Application 17/055544
1. (Original) At least one computer-readable medium (CRM) having instructions stored therein, to cause a computing platform, in response to execution of the instruction by the computing platform, to operate an operating system to:

1. (Original) An apparatus for in-vehicle computing, comprising:
a computing platform having a hypervisor to host one or more virtual machines (VMs);

 receive execution control, after the operating system has been booted to an initial level of functionalities; and 
on receipt of execution control, in lieu of booting the rest of the operating system, initiate a resume process to resume an initial execution image from persistent storage accessible to the computing platform, the initial execution image having a stateless initial task, and having been pre-saved in the persistent storage as if it is a suspend to persistent storage image of a suspend process performed immediately before the computing platform was last powered off with the computing platform having only the operating system at the initial level of functionalities, and the stateless initial task.
a memory shrink manager to orchestrate shrinking a memory footprint of one of the one or more VMs for a suspend process to suspend the one VM to persistent storage, wherein the suspend process is invoked in response to the computing platform being powered off, and the computing platform proceeds to power off on suspension of the one VM to the persistent storage; and
a memory snapshot manager to save the shrunken memory footprint of the one VM to the persistent storage during the suspend process, and to reload a subset of the saved shrunken memory footprint during a resume process to resume the one VM from suspension to the persistent storage, wherein the resume process is invoked in response to the computing platform being powered on, cold booted;


wherein the computing platform, the memory shrink manager, and the memory snapshot manager form at least a portion of an in-vehicle system of a vehicle that is powered off when an engine of the vehicle is turned off.




It can be seen from the comparison table similarities between the limitations of initiating a resume process to resume an initial execution of image from persistent storage accessible to the computing platform, that have been pre-saved in the persistent storage immediately before the computing platform was last powered off of instant application and invoking a resume process by reloading a subset of the saved shrunken memory footprint during a resume process to resume the one VM from suspension to the persistent storage was pre-saved prior to last power off, wherein the resume process is invoked in response to the computing platform being powered on except for resuming the image from the persistence storage. It would have been obvious to one of ordinary skill in the art to recognize that the two system will operate in the same manner whether to initiate a resume process to resume an initial execution image pre-saved in persistent storage accessible to the computing platform prior to power off or initiate a reload process for a subset of saved shrunken memory footprint during a resume process where the foot print was pre-save in persistence storage prior to power off. However, one of ordinary skill in the art would initiate a resume process to resume image data (instead of subset 0f shrunken memory footprint) for the purpose of compact execution of OS image during boot process in order to reduce execution time.

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding Claims 1-11, The claims are directed to a computer-readable medium having instructions stored therein. However, the “computer-readable medium may be, for example but not limited to an electronic, magnetic, optical, electromagnetic, infrared … or propagation medium” [Specification: page 19-20] such as signal. Therefore, the claims are directed to non-statutory subject matter. The applicant may recite “non-transitory computer readable medium” to overcome 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187